UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2008 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund October 31, 2008 Legacy Large Cap – Schedule of Investments OCTOBER 31, 2008 (UNAUDITED) SharesValue COMMON STOCKS — 101.1% AEROSPACE & DEFENSE―1.7% Lockheed Martin Corp. BIOTECHNOLOGY―12.7% Amgen, Inc.(1) Celgene Corp.(1) Genentech, Inc.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) COMMERCIAL BANKS―5.8% Bank of Montreal Bank of Nova Scotia Royal Bank of Canada COMPUTERS & PERIPHERALS―2.2% Hewlett-Packard Co. ELECTRIC UTILITIES―2.5% Progress Energy, Inc. FOOD & STAPLES RETAILING―6.5% Kroger Co. (The) Wal-Mart Stores, Inc. FOOD PRODUCTS―2.4% General Mills, Inc. HEALTH CARE EQUIPMENT & SUPPLIES―9.8% Baxter International, Inc. Covidien Ltd. Medtronic, Inc. Stryker Corp. HEALTH CARE PROVIDERS & SERVICES―2.3% Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE―2.9% McDonald's Corp. HOUSEHOLD PRODUCTS―4.6% Colgate-Palmolive Co. Kimberly-Clark Corp. INSURANCE―4.6% ACE Ltd. 65 Berkshire Hathaway, Inc., Class B(1) IT SERVICES―2.8% Accenture Ltd., Class A MACHINERY―2.0% Danaher Corp. Legacy Large Cap – Schedule of Investments OCTOBER 31, 2008 (UNAUDITED) SharesValue OIL, GAS & CONSUMABLE FUELS―2.1% Enbridge, Inc. PHARMACEUTICALS―17.3% Abbott Laboratories AstraZeneca plc ADR Bristol-Myers Squibb Co. Novartis AG ADR Novo Nordisk A/S ADR Pfizer, Inc. Teva Pharmaceutical Industries Ltd. ROAD & RAIL―9.7% Burlington Northern Santa Fe Corp. CSX Corp. Norfolk Southern Corp. Union Pacific Corp. SPECIALTY RETAIL―5.0% Lowe's Cos., Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS―2.2% NIKE, Inc., Class B TOBACCO―2.0% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $11,574,484) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $49,079) TOTAL INVESTMENT SECURITIES—101.6% (Cost $11,623,563) OTHER ASSETS AND LIABILITIES — (1.6)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Large Cap – Schedule of Investments OCTOBER 31, 2008 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1.Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price or at the mean of the latest bid and asked prices where no last sales price is available.Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price.Debt securities not traded on a principal securities exchange are valued through a commercial pricing service or at the mean of the most recent bid and asked prices.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value.Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open.If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors.If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund's net asset value.Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2.Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund.In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: · Level 1 valuation inputs consist of actual quoted prices based on an active market; · Level 2 valuation inputs consist of significant direct or indirect observable market data; or · Level 3 valuation inputs consist of significant unobservable inputs such as the funds own assumptions.
